Case: 1:18-cv-05587 Document #: 924 Filed: 01/06/21 Page 1 of 1 PagelD #:19945

OFFICE OF
CLERK OF THE U.S. DISTRICT COURT
UNITED STATES COURTHOUSE
219 SOUTH DEARBORN STREET
CHICAGO, ILLINOIS 60604

OFFICIAL BUSINESS
PENALTY FOR PRIVATE USE $

 
 

N

%& NW

My as Ne

wy ¥ rome H. Cohen
y 1050.8th Avenue N
» les>EL 34102

x ae

1:18-ev—05587

REC®} Jf i i
rym an 90g

ex!

PpepeeEeas

iy Sd A Ri
EL. eet

w

   

neopost”
10/13/2020

teers > 000.50*

ie’

ZIP 60604
9

   

041M11270

62

a BiSF9912/2393/28 ij

RETURN TO SENDER
APU yt|Mfetyeed peti Ua of Toppy [EP egy tage yetee PAUL UPA THE
